This case was argued and submitted to the court at the same time as Hoy v. State, *Page 458 ante, p. 440, 99 P.2d 623 (just affirmed), and it was stipulated by counsel that all of the legal questions raised on this appeal were also raised in Hoy v. State, supra, and that an affirmance of the judgment in the case last named would necessarily require an affirmance of the judgment in the present case.
The judgment of the superior court herein is, therefore, affirmed.
ROSS, C.J., and McALISTER, J., concur.